Citation Nr: 0844675	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  02-18 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a compensable initial evaluation for 
gastroesophageal reflux disease.

2.  On and after January 11, 2006, entitlement to an 
evaluation in excess of 10 percent for gastroesophageal 
reflux disease.

3.  Entitlement to a compensable initial evaluation for right 
carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from December 1993 
to October 2001.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.


FINDINGS OF FACT

1.  Throughout the applicable time period, GERD is manifested 
by heartburn, indigestion, radiating pain in the epigastric 
area 1 to 3 times per week, and significant impairment of 
health, but no dysphagia, vomiting, melena, anemia, weight 
loss, or severe impairment of health.

2.  Right carpal tunnel syndrome is manifested by mild to 
moderate symptoms, including right hand and wrist pain, 
weakness, and numbness.  


CONCLUSIONS OF LAW

1.  Prior to January 11, 2006, the criteria for an initial 
evaluation of 30 percent, but no more, for GERD have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7399-7346 (2008).

2.  On and after January 11, 2006, the criteria for an 
evaluation of 30 percent, but no more, for GERD have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7399-7346 (2008).

3.  The criteria for an initial evaluation of 10 percent, but 
no more, for right carpal tunnel syndrome have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8515 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
increased initial evaluations for GERD and right carpal 
tunnel syndrome, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2008).  Prior to a post-remand re-adjudication of the 
veteran's claims, a May 2008 letter satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a notice defect may be cured by the 
issuance of a fully compliant notification letter followed by 
a re-adjudication of the claim).  Further, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although notice errors are presumed prejudicial, reversal is 
not required if VA can demonstrate that the error did not 
affect the essential fairness of the adjudication).   

The veteran's service treatment records, VA medical records, 
VA examination reports, and identified private medical 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 121-22 (2004).  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
542-43 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board notes, 
however, that this rule does not apply here, because the 
current appeal is based on the assignment of initial ratings 
for disabilities following an initial award of service 
connection for the disabilities.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  Instead, evidence contemporaneous with 
the claim and the initial rating decision are most probative 
of the degree of disability existing when the initial rating 
was assigned and should be the evidence "used to decide 
whether an original rating on appeal was erroneous."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time.  
Fenderson, 12 Vet. App. at 126.

By an October 2001 rating decision, the RO granted service 
connection for GERD and for right carpal tunnel syndrome.  
For GERD, the RO assigned a noncompensable evaluation under 
38 C.F.R. § 4.114, Diagnostic Code 7399-7346, effective 
November 1, 2001.  For right carpal tunnel syndrome, the RO 
assigned a noncompensable evaluation under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515, effective November 1, 2001.  
In December 2001, the veteran filed a notice of disagreement 
regarding the evaluations.  The RO issued a statement of the 
case in June 2002.  In October 2002, the veteran filed a 
substantive appeal.  In an August 2007 rating decision, the 
RO assigned a 10 percent evaluation for GERD under Diagnostic 
Code 8515, effective January 11, 2006.

GERD

The veteran's GERD is evaluated under Diagnostic Code 7399-
7346, which reflects an unlisted disability rated by analogy 
to hiatal hernia.  See 38 C.F.R. § 4.20 (2008) (an unlisted 
condition may be rated under a closely related disease or 
injury in which the functions affected, anatomical 
localization, and symptomatology are closely analogous); 38 
C.F.R. § 4.27 (2008) (unlisted disabilities requiring rating 
by analogy will be coded first by the numbers of the most 
closely related body part and then "99"); 38 C.F.R. § 
4.114, Diagnostic Code 7346 (hiatal hernia).

Prior to January 11, 2006, the veteran's noncompensable 
evaluation indicates that there was no GERD symptomatology.  
See 38 C.F.R. § 4.114, Diagnostic Code 7346; see also 
38 C.F.R. § 4.31 (2008) (noting that a zero percent rating is 
for application where the minimum schedular evaluation 
requires residuals, the schedule does not provide for a zero 
percent evaluation, and the required symptomatology is not 
shown).  On and after January 11, 2006, the veteran's 10 
percent evaluation contemplates hiatal hernia with two or 
more of the symptoms for the 30 percent rating of less 
severity.  See 38 C.F.R. § 4.114, Diagnostic Code 7346.  

An August 2001 VA general medical examination was conducted.  
The veteran reported burning pain in the epigastric area and 
indigestion.  He stated his current medication seemed 
helpful.  The diagnosis was GERD.  In an April 2002 VA 
record, the veteran reported heartburn, but no peptic ulcer 
disease, hematemesis, or melena.  

In the veteran's October 2002 substantive appeal, he reported 
that he had severe pain under his xiphoid process and that 
his medication was effective less than 50 percent of the 
time.  The veteran also reported that he regurgitated once 
per week.  In a December 2004 statement, the veteran stated 
that he had severe indigestion 3 to 4 times per week.  At its 
worst, he could not lay down or move due to the burning pain 
and regurgitation of what tasted like acid or bile.  The 
veteran also reported that he took medication and had altered 
his diet to improve his symptoms.

In a February 2005 private medical record, the veteran 
reported abdominal pain after eating, flatulence, and loose 
stool.  In a July 2005 private medical record, an 
esophagogastroduodenoscopy (EGD) was conducted.  The 
postoperative diagnosis was acute erosive gastritis.  

An October 2005 VA examination was conducted.  The veteran 
reported reflux and regurgitation at least once or twice per 
week, with acid or bile fluid in his mouth.  The veteran also 
reported a sharp, hot, poker like pain in his epigastrium 
that radiated to his breast bone and back and lasted for 2 to 
3 days.  He reported no dysphagia, hematemesis, melena, or 
vomiting.  He reported occasional nausea and that his 
medication was helpful.  Upon examination, there was no 
evidence of weight loss or nutritional deficiency.

A January 2006 VA examination was conducted.  The veteran 
reported reflux and regurgitation of acid or bile at least 
once or twice per week, and a hot, sharp, poker-like pain in 
his epigastrium that radiated to his breast bone and back 2 
to 3 times per week.  He reported that his medication and an 
altered diet were helpful.  The veteran also reported 
occasional nausea and regurgitation of stomach contents at 
least 2 to 3 times per week.  His symptoms were exacerbated 
by particular foods.  The veteran denied dysphagia, 
hematemesis, melena, vomiting, weight loss or gain, and 
anemia.  Upon examination, there were no signs of 
malnutrition or anemia or tenderness of the epigastrium on 
deep palpation.  The diagnosis was erosive gastritis with 
history of GERD, symptomatic and on medication.

In a December 2007 letter, the veteran's private physician 
reported a diagnosis of GERD.  The veteran reported jabbing 
pain in the epigastric area with radiation to his back, 2 to 
3 times per week despite medication.  The examiner opined 
that the heartburn caused significant impairment of the 
veteran's health because it caused chest pain, shortness of 
breath, and anxiety.  A December 2007 private medical record 
contained an upper gastrointestinal endoscopy.  The 
impressions were normal esophagus, stomach, and duodenum.  
Surgical pathology showed chronic inflammation of the 
esophagus involving benign squamous mucosa.

In a December 2007 statement, the veteran asserted that he 
had recurring bouts of regurgitation, at least once per week, 
with acid and bile.  There was also pain below his right 
breastbone that radiated to his back and felt like a hot 
poker.  

A July 2008 VA examination was conducted.  The veteran 
reported regurgitation of primarily acidic fluid, but also 
food particles, that occurred at least 3 to 4 times per week.  
He also reported epigastric pain that was constant, sharp, 
and 4 out 10.  The pain was worsened by eating and reduced by 
taking antacid.  The veteran stated he had nausea 2 to 3 
times per month and diarrhea 2 to 3 times a month.  He was 
not able to eat particular foods and was on a bland diet.  
The veteran denied dysphagia, hematemesis, melena, 
hemoptysis, abdominal cramps, peptic ulcer disease, hiatal 
hernia, arm or shoulder pain, vomiting, and pyrosis.  He 
reported no weight loss or gain and no signs and symptoms of 
anemia.  Upon examination, there was soft mild tenderness of 
the epigastric area without a hernia, masses, or 
organomegaly.  The examiner noted that a 2005 EGD showed 
erosive gastritis and GERD and a 2007 EGD showed normal 
esophagus, stomach and duodenum, but also showed benign 
squamous mucosa with mild chronic inflammation without active 
disease or ulceration.  The diagnosis was erosive gastritis 
with history of GERD and subjective complaints of dyspepsia.

For hiatal hernia, a 10 percent evaluation is assigned for 
two or more of the symptoms for the 30 percent rating of less 
severity; a 30 percent evaluation is assigned for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health; and a maximum 60 percent evaluation is assigned for 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  
38 C.F.R. § 4.114, Diagnostic Code 7346.

Throughout the applicable time period, the veteran 
consistently reported heartburn, indigestion, a hot, poker-
like pain in the epigastric area that radiated to the back 
and occurred 1 to 3 times per week, and regurgitation of acid 
or bile 1 to 3 times per week.  But he consistently denied 
dysphagia.  In 2007, a private examiner opined that the GERD 
caused significant impairment of health.  At the 2008 VA 
examination, the veteran denied pyrosis and arm or shoulder 
pain.  The evidence of record thus shows that the veteran 
essentially had persistently recurrent epigastric distress, 
including pyrosis, regurgitation, and epigastric area pain 
that radiated to the spine.  There was also significant 
impairment of health.  Although this disability picture does 
not meet all the criteria contained in the 30 percent 
evaluation, the symptomatology more closely approximates 
persistent epigastric distress with considerable impairment 
of health.  38 C.F.R. § 4.7 (2008) (providing that where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating); 38 C.F.R. § 4.114, Diagnostic Code 
7346.

A 60 percent evaluation, however, is not for application.  
Throughout the time period, the veteran consistently denied 
vomiting, melena, weight loss or gain, and anemia.  The 
objective medical evidence consistently showed no signs of 
anemia or weight loss, or nutritional deficiency.  The 
evidence of record thus did not display severe impairment of 
health.  38 C.F.R. § 4.114, Diagnostic Code 7346.  
Accordingly, throughout the time period, a 30 percent 
evaluation, but no more, is warranted.

An initial evaluation in excess of 30 percent under other 
potentially applicable diagnostic codes has been considered.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  For 
gastritis, a maximum 60 percent evaluation is assigned for 
chronic gastritis with severe hemorrhages or large ulcerated 
or eroded areas.  38 C.F.R. § 4.114, Diagnostic Code 7307 
(2008).  Although gastritis was diagnosed, the evidence does 
not show hemorrhages or large ulcerated areas.  Additionally, 
the veteran consistently denied any ulcers.  38 C.F.R. 
§ 4.114, Diagnostic Codes 7304-06 (2008).  Moreover, the 
remaining diagnostic codes for digestive system disorders are 
not applicable to the veteran's GERD.  See 38 C.F.R. § 4.114, 
Diagnostic Codes 7200-7301, 7308-45, 7347-54 (2008).  
Accordingly, an initial evaluation in excess of 30 percent 
for GERD is not warranted.  

After review of the evidence, the evidence of record does not 
warrant a rating in excess of 30 percent at any time during 
the period pertinent to this appeal.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2007); see also Fenderson, 12 Vet. App. at 
126.  

Right carpal tunnel syndrome

A noncompensable evaluation has been assigned for right 
carpal tunnel syndrome, indicating that there is no current 
symptomatology.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8515; see also 38 C.F.R. § 4.31.  The evidence of record 
indicates that the veteran is right-handed and thus his right 
upper extremity is his major extremity.  See 38 C.F.R. § 4.69 
(2008). 

In his October 2002 substantive appeal and in December 2004 
and December 2007 lay statements, the veteran asserted that 
his right carpal tunnel syndrome limited the use of his right 
hand due to pain and numbness of the right hand and fingers.  
There was also weakness and pain upon use of the hand.  The 
veteran stated that he had difficulty gripping, writing, and 
typing.  The veteran stated that the carpal tunnel syndrome 
limited his recreational activities and he could no longer 
work on cars.  He reported that the 2003 surgery did not 
relieve his symptoms.

An August 2001 VA general medical examination was conducted.  
The wrist was nontender to palpation.  There was right wrist 
normal range of motion and positive Phalen's test.  The 
diagnosis was right carpal tunnel syndrome.  In a March 2002 
VA medical record, the veteran reported right hand numbness 
that was worsened by writing, and right thumb hyperflexion, 
especially with gripping.  Upon examination, there was 
hyperextensibility of the right thumb.  In a May 2002 VA 
record, the veteran reported right thumb dislocation and 
numbness.  Upon examination, there was weakness of the right 
hand grip as compared to the left.  There were positive 
Phalen's and Tinel's tests.  Electrodiagnostic testing showed 
slowing of the median nerve, compatible with right carpal 
tunnel syndrome.  August and December 2002 VA records 
diagnosed right carpal tunnel syndrome, based on 
electrodiagnostic testing.  In a March 2003 VA record, the 
examiner noted electrically documented nonresponsive right 
carpal tunnel syndrome.  

In an April 2003 private medical record, the veteran reported 
right wrist pain with significant weakness and persistent 
numbness.  He wore a brace every day and at night.  Upon 
examination, there was a positive Tinel's sign and sensory 
examination revealed decreased sensation over digits 2, 3, 
and 4.  There was no thenar degeneration of the muscle or 
tenderness on palpation.  There was somewhat reduced grip 
strength of the right as compared to the left.  There was 
adequate range of motion and right wrist supination and 
pronation.  

In a July 2003 VA medical record, the veteran reported right 
hand numbness and pain in digits 1, 2, and 3.  Upon 
examination, there were positive Phalen's and Tinel's signs.  
Electromyography (EMG) showed slowing of the median nerve at 
the wrist.  The impression was carpal tunnel syndrome.  That 
month, carpal tunnel release surgery was conducted.  
Afterwards, the veteran reported that the tingling had 
resolved.  

An October 2005 VA examination was conducted.  The veteran 
reported right hand soreness, numbness, and stiffness after 
using the hand for 10 minutes, such as when he grips a 
hammer, wrench, or other tool.  The veteran stated that when 
he is using the mouse on his computer, the hand becomes sore, 
stiff, and numb after 20 minutes.  He stated that he 
repositions the hand and continues to use the tool or mouse.  
The veteran reported decreased grip strength after surgery.  
Upon examination, grip strength was 4/5, dorsal interosseous 
strength was 4/5, and there was normal muscle mass and tone 
of the upper extremities with no sign of atrophy of 
fasciculation.  There was a positive Phalen's sign.  Sensory 
examination showed patchy decrease in pinprick and 
temperature sensation and distribution roughly consistent 
with the right median nerve.  The impression was carpal 
tunnel syndrome, right upper extremity, postoperative.  

A July 2008 VA examination was conducted.  The veteran 
reported that the 2003 surgery helped with the thumb pain, 
but that he continued to have right wrist numbness that 
radiated to his thumb, index finger, and the middle finger.  
He reported constant numbness and tingling of the first 3 
fingers and pain of the wrist and forearm only with prolonged 
use of the hand.  Usually the pain was relieved by rest.  The 
veteran stated he currently worked for the government and his 
job involved typing and writing, which was difficult.  He 
also stated that the wrist disorder affected his activities 
of daily living because it was difficult to use his right 
hand due to decreased strength - he dropped things at home, 
had difficulty getting dressed or pulling up his socks, had 
difficulty using tools or other equipment, could no longer 
work on cars, and had difficulty hunting.  

Upon examination, there was no swelling, heat, instability, 
weakness, tenderness, or redness.  There was normal 
dorsiflexion and no pain with range of motion.  Grip strength 
was 4/5.  The Phalen's sign was positive.  There was no 
deformity, amputation, ankylosis, erythema, or swelling, but 
there was mild tenderness to palpation on the right wrist 
area.  There was full range of motion of all digits and the 
intrinsic muscles of the hands.  There was no change in 
function with repetition.  Dexterity was normal and there was 
no atrophy.  There was no gap between the thumb pad and tip 
of the fingers on opposition of thumb to fingers.  There was 
no gap between finger and the proximal transverse crease of 
the hand on maximal flexion of fingers.  There was decreased 
sensation to pinprick and temperature on the right forearm, 
thumb, index, and middle fingers.  Sensation was normal on 
the 5th finger.  The diagnosis was right carpal tunnel 
syndrome, mild to moderate symptoms.  

For major upper extremity carpal tunnel syndrome, a 10 
percent evaluation is assigned for mild incomplete paralysis; 
a 30 percent evaluation is assigned for moderate incomplete 
paralysis; a 50 percent evaluation is assigned for severe 
incomplete paralysis; and a 70 percent evaluation is assigned 
for complete paralysis of the median nerve, with the hand 
inclined to the ulnar side, the index and middle fingers more 
extended than normally, considerable atrophy of the muscles 
of the thenar eminence, the thumb in the plane of the hand 
(ape hand); pronation incomplete and defective, absence of 
flexion of index finger and feeble flexion of middle finger, 
cannot make a fist, index and middle fingers remain extended; 
cannot flex distal phalanx of thumb, defective opposition and 
abduction of the thumb at right angles to palm; flexion of 
wrist weakened; pain with trophic disturbances.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8515.  Incomplete paralysis 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a.  

Throughout the time period, the veteran has consistently 
complained of right hand and wrist pain, weakness, and 
numbness. He also reported difficulty gripping which 
interfered with his employment, activities of daily living, 
and recreational activities.  The objective evidence of 
record has consistently demonstrated carpal tunnel syndrome.  
The evidence includes positive Phalen's tests, positive 
Tinel's tests, and sensory examinations showing decreased 
sensation in the areas consistent with carpal tunnel 
syndrome.  EMGs and electrodiagnostic testing also supported 
the diagnosis.  In July 2008, the examiner found the 
veteran's symptoms were mild to moderate.  The Board thus 
finds that this disability picture more closely approximates 
a 10 percent evaluation because it demonstrates mild 
incomplete paralysis due to decreased sensation and grip 
strength.  38 C.F.R. § 4.7; 38 C.F.R. § 4.124a, Diagnostic 
Code 8515.

A 30 percent evaluation, however, is not for assignment 
because the objective evidence of record consistently noted 
full range of motion of the wrist, hand, and fingers, 4/5 
grip strength, and good muscle strength of the hands.  
38 C.F.R. § 4.124a, Diagnostic Code 8515.

An initial evaluation in excess of 10 percent under other 
potentially applicable diagnostic codes has been considered.  
Schafrath, 1 Vet. App. at 595.  But the veteran's carpal 
tunnel syndrome does not affect the other peripheral nerves.  
38 C.F.R. § 4.124a, Diagnostic Codes 8510-14, 8516-30, 8610-
14, 8616-30, 8710-14, 8716-30 (2008).  Additionally, there is 
no right wrist ankylosis and the objective medical evidence 
of record has demonstrated full right wrist and right hand 
fingers ranges of motion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5214, 5215-30 (2008).  Accordingly, an initial 
evaluation in excess of 10 percent for right carpal tunnel 
syndrome is not warranted.

After review of the evidence, the evidence of record does not 
warrant a rating in excess of 10 percent assigned at any time 
during the period pertinent to this appeal.  38 U.S.C.A. § 
5110; see also Fenderson, 12 Vet. App. at 126.  

Other considerations

Consideration has also been given regarding whether the 
schedular evaluations are inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2008); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the veteran or reasonably raised by the record).  
An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the veteran's service-
connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference 
with employment and frequent periods of hospitalization.  
Thun, 22 Vet. App. at 115-116.  When those two elements are 
met, the appeal must be referred for consideration of the 
assignment of an extraschedular rating.  Otherwise, the 
schedular evaluation is adequate, and referral is not 
required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.  

In this regard, the schedular evaluations in this case are 
not inadequate.  Ratings in excess of those assigned herein 
are provided for certain manifestations of the service-
connected GERD and right carpal tunnel syndrome, but the 
medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
veteran's service-connected disorders.  Moreover, the 
evidence does not demonstrate other related factors.  The 
veteran has not required frequent hospitalization due to GERD 
or right carpal tunnel syndrome.  Marked interference of 
employment has also not been shown.  At the July 2008 VA 
examination, the veteran reported that his GERD does not 
affect his employment.  The veteran also reported, however, 
that his current job involved typing and writing, which was 
difficult for him due to his wrist condition.  But the 
veteran has not presented evidence that this interference is 
marked or is not contemplated within the assigned schedular 
evaluations.  In the absence of any additional factors, the 
RO's failure to refer this issue for consideration of an 
extraschedular rating was correct.


ORDER

An initial evaluation of 30 percent, but no more, for GERD is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

An initial evaluation of 10 percent, but no more, for right 
carpal tunnel syndrome is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


